Case: 20-60448     Document: 00516376112         Page: 1     Date Filed: 06/29/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 29, 2022
                                  No. 20-60448                         Lyle W. Cayce
                                                                            Clerk

   Ek Hong Djie; Yohana Dewi Mulyani,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                          Petition for Review of an Order
                       of the Board of Immigration Appeals
                      BIA Nos. A077 736 992, A077 736 993


   Before Davis, Willett, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
          Petitioners Ek Hong Djie and Yohana Dewi Mulyani overstayed their
   permission to visit the United States 20 years ago, and they’ve been here ever
   since. For the second time after they were ordered removed, they asked the
   Board of Immigration Appeals to reopen their removal proceedings. For the
   second time, the Board refused. A statute bars the relief these petitioners
   seek. So we deny their petition.
Case: 20-60448      Document: 00516376112          Page: 2   Date Filed: 06/29/2022




                                    No. 20-60448


                                         I.
           Petitioners are married to each other. Both are ethnically Chinese,
   both are Christians, and both were born in Indonesia. They entered the
   United States in 1998 with temporary, non-immigrant authorization. Then
   they overstayed that authorization.
           In 2000, the Department of Homeland Security served petitioners
   with Notices to Appear (collectively, “the NTA”), charging them with
   removability. See 8 U.S.C. § 1227(a)(1)(C)(i). The NTA did not list the date
   and time of the scheduled removal hearing. But the Government soon
   provided petitioners’ lawyer with that information. On May 8, 2000, when
   petitioners failed to appear at the removal hearing, an immigration judge
   (“IJ”) ordered them removed in absentia. The Government never removed
   them.
           In 2007, petitioners filed a motion to reopen their removal
   proceedings, arguing the NTA was inadequate. Cf. INS v. Abudu, 485 U.S.
   94, 96–103 (1988) (giving a broad discussion of motions to reopen). An IJ
   denied that motion, and the Board of Immigration Appeals (“BIA”)
   dismissed petitioners’ appeal from the IJ’s denial. They petitioned this court
   for review of the BIA’s dismissal, and we denied the petition in part and
   dismissed it in part. See Djie v. Holder, 310 F. App’x 720, 721–22 (5th Cir.
   2009) (per curiam).
           In 2018, petitioners moved the BIA (directly this time, not via an IJ)
   to reopen their removal proceedings. As for substantive relief, they sought
   asylum and cancellation of removal. Because their motion would ordinarily
   be time-barred, see 8 U.S.C. § 1229a(c)(7)(C)(i), petitioners had to show
   country conditions in Indonesia had materially changed in the interval
   between 2000 (the time of the removal order) and 2018 (the time of the
   motion to reopen), see id. § 1229a(c)(7)(C)(ii). Petitioners made that




                                         2
Case: 20-60448       Document: 00516376112            Page: 3     Date Filed: 06/29/2022




                                       No. 20-60448


   argument. And in support, they submitted 33 news articles as well as other
   pieces of evidence.
          Petitioners further argued they satisfied all four statutory
   requirements for cancellation of removal. See id. § 1229b(b)(1). And they
   argued the NTA was insufficient because it didn’t specify the time and date
   of their removal proceedings. See Pereira v. Sessions, 138 S. Ct. 2105 (2018);
   infra, Part II.C (explaining how an insufficient NTA fits with a cancellation-
   of-removal claim). They also asked the BIA to reopen the proceedings “sua
   sponte.” 1
          The BIA refused to reopen. As for asylum, it held that, though the
   situation for Chinese Christians in Indonesia was grim, it was not
   substantially grimmer (in 2018) than it had been before (in 2000). Thus, the
   BIA concluded petitioners hadn’t demonstrated changed country conditions.
   So petitioners didn’t fit within the statute’s exception to the time bar. In the
   alternative, the BIA concluded that even if the motion were not time-barred,
   petitioners had failed to make a prima facie showing of entitlement to asylum
   relief. As for cancellation of removal, the BIA held that, though the original
   NTA was insufficient under Pereira, the Government had cured the defect
   by notifying petitioners of the time and date of removal proceedings.
          Petitioners sought review in this court. We have jurisdiction to review
   decisions of the BIA. See, e.g., Tibakweitira v. Wilkinson, 986 F.3d 905, 909–
   10 (5th Cir. 2021). That includes the decision not to reopen, see ibid., but it
   does not include the BIA’s decision not to reopen sua sponte, see Qorane v.
   Barr, 919 F.3d 904, 911–12 (5th Cir. 2019).



          1
            We put scare quotes around “sua sponte” because a reopening is not sua sponte
   where the alien requests it. The BIA nonetheless entertains motions for “sua sponte”
   reopening. See, e.g., In re J-J-, 21 I. & N. Dec. 976, 984–85 (BIA 1997).




                                             3
Case: 20-60448        Document: 00516376112              Page: 4       Date Filed: 06/29/2022




                                         No. 20-60448


                                               II.
           Petitioners focus on the BIA’s failure to consider certain evidence of
   changed country conditions. They argue that amounted to an abuse of
   discretion. (They also argue the BIA committed various other errors.) So
   they ask us to vacate the BIA’s decision and remand.
           We cannot do so. We first (A) hold that petitioners’ claims are
   number-barred. Then we (B) reject petitioners’ resort to federal regulations
   and instead apply the statute as written. Finally, we (C) deny the petition
   without remanding to the BIA.
                                               A.
           The INA imposes both a time bar and a number bar on motions to
   reopen, and both are relevant to this case. The time bar appears in 8 U.S.C.
   § 1229a(c)(7)(C)(i): “Except as provided in this subparagraph, the motion to
   reopen shall be filed within 90 days of the date of entry of a final
   administrative order of removal.” Immediately thereafter is a statutory
   exception:
           There is no time limit on the filing of a motion to reopen if the
           basis of the motion is to apply for relief under [8 U.S.C. §§ 1158
           or 1251(b)(3)] and is based on changed country conditions arising
           in the country of nationality or the country to which removal has
           been ordered, if such evidence is material and was not available
           and would not have been discovered or presented at the
           previous proceeding.
   8 U.S.C. § 1229a(c)(7)(C)(ii) (emphasis added). We call this the Time Bar
   Exception for Changed Country Conditions, or “TBECCC.” 2


           2
           The statute contains a second exception to the time bar, but it’s not relevant here.
   The second exception, in § 1229a(c)(7)(C)(iv), provides a “[s]pecial rule for battered




                                                4
Case: 20-60448         Document: 00516376112              Page: 5       Date Filed: 06/29/2022




                                          No. 20-60448


           Petitioners seek asylum relief, see id. § 1158, and their motion to
   reopen “is based on changed country conditions” in Indonesia, see id.
   § 1229a(c)(7)(C)(ii). They pointed this out to the BIA, but the BIA refused
   to reopen on the ground that “country conditions” in Indonesia had not
   really “changed.” See ibid. And that meant the petitioners’ motion to
   reopen—which they’d filed years after the 90-day deadline—didn’t qualify
   for the statute’s timeliness exception. Thus, the parties correctly agree that
   if petitioners can show the BIA was wrong about changed country conditions,
   then their motion is not time-barred.
           The number bar is a separate impediment to relief. The INA first lays
   out the number bar: Petitioners generally get one and only one motion to
   reopen. See id. § 1229a(c)(7)(A). Then the statute creates one and only one
   exception. In the same sentence as the number bar itself, Congress said:
   “[T]his limitation shall not apply so as to prevent the filing of one motion to
   reopen described in subparagraph (C)(iv).” Ibid.; see also supra, n.2
   (discussing the (C)(iv) exception). And everyone agrees that petitioners do
   not qualify for the single statutory exception to the number bar in (C)(iv).
   Thus, petitioners’ motion to reopen is number-barred.
                                                B.
           Petitioners appear to recognize that they’re number-barred by
   § 1229a(c)(7)(A). They therefore point to a federal regulation that, on their
   reading, creates an extra-statutory exception to the INA’s number bar. See 8
   C.F.R. § 1003.2(c) (the regulation relevant here, which applies to motions



   spouses, children, and parents.” To qualify for this special rule, a petitioner must satisfy
   four strict requirements. Petitioners didn’t raise this second exception before the BIA or in
   their briefing in our court, and they seemed to admit at oral argument they don’t qualify for
   it. See Oral Argument at 14:31–14:42 (“With respect to [that] exception, I think that was
   crafted only for battered . . . spouses, parents, or children.”).




                                                5
Case: 20-60448      Document: 00516376112          Page: 6   Date Filed: 06/29/2022




                                    No. 20-60448


   for “[r]eopening or reconsideration before the Board of Immigration
   Appeals”); id. § 1003.23(b) (substantively similar, but applicable to motions
   for “[r]eopening or reconsideration before the Immigration Court”).
   Petitioners also point to a BIA decision holding the same regulation
   “specifically waive[s] . . . the . . . numerical limitations” for motions to
   reopen. Matter of J-G-, 26 I. & N. Dec. 161, 168–69 (BIA 2013).
          We (1) lay out 8 C.F.R. § 1003.2(c) and compare it to the INA. Then
   we (2) hold it’s invalid because it contradicts the INA. And we (3) respond
   to counterarguments, including petitioners’ argument that we should defer
   under Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S.
   837 (1984).
                                         1.
          The Department of Justice (“DOJ”) promulgated the relevant
   regulation to govern motions to reopen and motions to reconsider “before
   the Board of Immigration Appeals.” 8 C.F.R. § 1003.2. Section 1003.2(c)(2)
   says: “Except as provided in paragraph (c)(3) of this section, a party may file
   only one motion to reopen deportation or exclusion proceedings[,] . . . and
   that motion must be filed no later than 90 days after the date on which the
   final administrative decision was rendered in the proceeding sought to be
   reopened.” It thus contains the same time bar (90 days) and the same number
   bar (one) as the INA’s reopening provision.
          Section 1003.2(c)(3) of the regulation then provides exceptions. But
   here the regulation differs in an important way from the statute. As noted
   above, the INA provides a changed-country-conditions exception only to the
   time bar. See supra, n.2 and accompanying text (explaining the TBECCC).
   The regulation, by contrast, purports to apply the changed-country-
   conditions exception to the time and number bars. In relevant part, the
   regulation provides:




                                         6
Case: 20-60448     Document: 00516376112          Page: 7    Date Filed: 06/29/2022




                                   No. 20-60448


          The time and numerical limitations set forth in paragraph (c)(2)
          of this section shall not apply to a motion to reopen
          proceedings:
                 ...
                 (ii) To apply or reapply for asylum or withholding of
                 deportation based on changed circumstances arising in
                 the country of nationality or in the country to which
                 deportation has been ordered, if such evidence is
                 material and was not available and could not have been
                 discovered or presented at the previous hearing.
   8 C.F.R. § 1003.2(c)(3) (emphasis added). The italicized text is the rub. It
   purports to extend the changed-country-conditions exception to a place
   where the INA does not go.
          The INA statute and DOJ’s regulation can thus be summarized as
   follows:

                            INA Statute       DOJ Regulation         Same?
    Time Bar                  90 days            90 days              Yes
    TBECCC                      Yes                Yes                Yes
    Number Bar                 One                One                 Yes
    Number Bar
    Exception for
                                 No                Yes                 No
    Changed Country
    Conditions

                                         2.
          To the extent a regulation attempts to carve out an exception from a
   clear statutory requirement, the regulation is invalid. See, e.g., Ragsdale v.
   Wolverine World Wide, Inc., 535 U.S. 81, 86 (2002) (“A regulation cannot
   stand if it is arbitrary, capricious, or manifestly contrary to the statute.”
   (quotation omitted)); Chevron, 467 U.S. at 844 (similar); Huawei Techs. USA,
   Inc. v. FCC, 2 F.4th 421, 433 (5th Cir. 2021) (similar). Because 8 C.F.R.




                                          7
Case: 20-60448      Document: 00516376112            Page: 8    Date Filed: 06/29/2022




                                      No. 20-60448


   § 1003.2(c)(3) attempts to carve out an exception from the number bar in 8
   U.S.C. § 1229a(c)(7)(A), we hold it is invalid.
          Start with the statute. It allows aliens to file one motion to reopen
   removal proceedings. See 8 U.S.C. § 1229a(c)(7)(A). And the phrasing makes
   clear there’s only one exception: “An alien may file one motion to reopen
   proceedings under this section, except that this limitation shall not apply so
   as to prevent the filing of one motion to reopen described in subparagraph
   (C)(iv).” Ibid. So it’s not that Congress merely laid out the rule in one spot
   and then created a single exception in another spot. Rather—and more
   pointedly—Congress’s rule-creating provision itself specifies there’s just one
   exception. And if Congress had wanted to create an exception for changed
   country conditions, § 1229a(c)(7)(C)(ii) is proof positive it knew how to do
   so. See id. § 1229a(c)(7)(C)(ii) (creating such an exception to the time bar but
   not to the number bar). If ever there was a provision fit for the canon of
   expressio unius est exclusio alterius, this is it. See Christensen v. Harris Cnty.,
   529 U.S. 576, 583 (2000) (“When a statute limits a thing to be done in a
   particular mode, it includes a negative of any other mode.” (quotation
   omitted)).
          Now consider the regulation. Put simply, it ignores the statute’s text
   and creates its own exception. See 8 C.F.R. § 1003.2(c)(3). When a regulation
   attempts to override statutory text, the regulation loses every time—
   regulations can’t punch holes in the rules Congress has laid down. So we hold
   the regulation is invalid. See, e.g., Ragsdale, 535 U.S. at 86; Huawei Techs., 2
   F.4th at 433.
                                           3.
          We now turn to objections. We (a) explain why Chevron deference
   doesn’t apply in this case. And we (b) address three counterarguments.




                                           8
Case: 20-60448       Document: 00516376112           Page: 9    Date Filed: 06/29/2022




                                      No. 20-60448


                                           a.
          Petitioners invoke Chevron deference. Casting 8 C.F.R. § 1003.2(c)(3)
   as DOJ’s reasonable interpretation of 8 U.S.C. § 1229a(c), they ask us to
   defer to it.
          We’ve already discussed the regulation’s “interpretation of the
   statute,” though it’s generous to call it that. For the reasons we’ve given, we
   hold 8 C.F.R. § 1003.2(c)(3) is “manifestly contrary to the statute,” so we
   will not defer to it. See Chevron, 467 U.S. at 844 (“[R]egulations are given
   controlling weight unless they are arbitrary, capricious, or manifestly
   contrary to the statute.”); see also Scialabba v. Cuellar De Osorio, 573 U.S. 41,
   57 (2014) (plurality op.) (“Under Chevron, the statute’s plain meaning
   controls, whatever the [agency] might have to say.”). As discussed, the
   whole thrust of § 1003.2(c)(3) is to inject an exception into a statute that
   clearly omitted that very exception.
          In the alternative, petitioners say that the BIA interpreted both the
   statute and the regulation in Matter of J-G, 26 I. & N. Dec. at 168–69. So they
   ask us to defer to Matter of J-G-, even if we wouldn’t defer to the regulation
   standing alone.
          But Matter of J-G- doesn’t help. In that decision, the BIA started from
   the premise that “[t]he statute is silent regarding any numerical exception
   for motions to reopen to apply for asylum and withholding of removal based
   on changed country conditions.” Id. at 168. It then pointed to “the current
   regulations, which specifically waive both the time and numerical limitations
   for   such     motions.”   Ibid.   (citing   8    C.F.R.    §§   1003.2(c)(3)(ii),
   1003.23(b)(4)(i)). And because “the legislative history” behind 8 U.S.C.
   § 1229a contains “no indication” that “Congress did not intend to also waive
   the numerical limitation, as the regulations had previously done,” the BIA
   concluded that the regulations must control. See id. at 168–69.




                                           9
Case: 20-60448     Document: 00516376112           Page: 10   Date Filed: 06/29/2022




                                    No. 20-60448


          That’s all wrong. The statute lays out a mandatory rule, and that rule
   is binding unless the one enumerated exception applies. See 8 U.S.C.
   § 1229a(c)(7)(A). The statute’s silence on further exceptions, far from
   licensing agency-made exceptions, implicitly rules them out. See Christensen,
   529 U.S. at 583 (“When a statute limits a thing to be done in a particular
   mode, it includes a negative of any other mode.” (quotation omitted)).
   Equally nonsensical is the BIA’s reliance on the absence of on-point
   legislative history. See Matter of J-G-, 26 I. & N. Dec. at 168. The idea seems
   to be that, if Congress had intended to override DOJ’s prior practice of
   recognizing multiple exceptions to the number bar, Congress would’ve said
   so in the legislative history. The problem is that Congress did say it wanted
   just one exception to the number bar—it said it in the text of the statute, as
   we’ve explained over and over again in this opinion. (And it doesn’t make
   any difference whether the regulation or the statute came first.)
   Overemphasizing legislative history is one thing, but the BIA’s decision to
   elevate the absence of legislative history over statutory text is miles beyond
   the pale and therefore not worthy of deference. E.g., Chevron, 467 U.S. at
   844.
                                         b.
          We now take up three interpretive counterarguments—two from
   petitioners and one from the Government. None moves the needle.
          First, petitioners argue that “[t]he agency’s interpretation of . . . 8
   U.S.C. § 1229a(c)(7)(A) is . . . reasonable [because] the Act itself allows
   reopening for different grounds, without enforcing any numerical
   limitations.” Put differently, Congress’s decision to write an exception from
   the number bar “for battered spouses, children, and parents,” see
   § 1229a(c)(7)(C)(iv), implies that Congress also must have wanted to create
   other, unwritten exceptions to the number bar. That of course would turn




                                         10
Case: 20-60448        Document: 00516376112                Page: 11        Date Filed: 06/29/2022




                                           No. 20-60448


   expressio unius est exclusio alterius into expressio unius est inclusio alterius. But
   see Christensen, 529 U.S. at 583. This argument fails for obvious reasons.
           Second, petitioners point to 8 U.S.C. § 1158(a)(2)(C), which generally
   limits aliens to filing one asylum application. See 8 U.S.C. § 1158(a)(2)(C)
   (withdrawing asylum eligibility from “an alien if the alien has previously
   applied for asylum and had such application denied”). That separate number
   bar has an exception for changed circumstances. See id. § 1158(a)(2)(D) (“An
   application for asylum of an alien may be considered, notwithstanding
   subparagraphs (B) and (C), if the alien demonstrates to the satisfaction of the
   Attorney General either the existence of changed circumstances which
   materially affect the applicant’s eligibility for asylum or extraordinary
   circumstances relating to the delay in filing an application within the period
   specified in subparagraph (B).”). Petitioners contend DOJ’s interpretation
   of § 1229a must be reasonable because it “harmonizes” § 1229a and
   § 1158(a)(2)(D). This argument, like the first, attempts to use the existence
   of an exception in one place as evidence of an unwritten exception in another.
   Here, too, the argument gets things backwards. Congress’s decision to
   include one exception in § 1158, coupled with its decision to omit a parallel
   exception in § 1229a, suggests Congress wanted the one but not the other.
           Third, the Government (siding with petitioners on this point) argues
   that the TBECCC would be useless without a parallel exception to the
   number bar. 3 The Government says the TBECCC shows Congress’s intent



           3
             Just as “the government cannot waive the proper interpretation of Rule 52” in
   the plain-error context, the Government cannot forfeit or waive the proper interpretation
   of the INA in this case. See United States v. Sanchez-Hernandez, 931 F.3d 408, 411 (5th Cir.
   2019); see also Kamen v. Kemper Fin. Servs., 500 U.S. 90, 99 (1991) (“When an issue or claim
   is properly before the court, the court is not limited to the particular legal theories advanced
   by the parties, but rather retains the independent power to identify and apply the proper




                                                 11
Case: 20-60448        Document: 00516376112              Page: 12       Date Filed: 06/29/2022




                                          No. 20-60448


   “to allow noncitizens to bring [asylum] claims arising out of changed country
   conditions at any time.” Gov’t Suppl. Br. at 6. And “[i]t would . . . be illogical
   and contrary to that intent to prohibit the same changed country conditions
   [asylum] claims—the circumstances of which arise extemporaneously—due
   to a limitation on the number of permissible motions asserting such changed
   conditions.” Ibid. Though the Government doesn’t say it outright, this is
   best understood as a surplusage argument. Essentially, the Government
   contends that, if § 1229a’s number bar has no (unwritten) exception for
   changed country conditions, then the (written) TBECCC is superfluous:
   Every time an alien qualifies for the TBECCC, he’ll run straight into the
   number bar and be stuck without recourse.
           But there’s no surplusage. The Government’s argument assumes that
   if an alien files a tardy motion to reopen and seeks asylum relief based on
   changed country conditions, then the alien will also have already filed a
   motion for reopening. And that if-then statement is false. There’s no reason
   to believe every untimely motion to reopen, based on changed country
   conditions, will also be a successive motion to reopen.
           Consider this hypothetical. At T 1, an alien is ordered removed, and
   the proceedings are closed. But for one reason or another, removal doesn’t
   happen. At T 2, 10 years after T 1, conditions in the alien’s home country take
   a turn for the worse. And at T 3, 20 years after T 1, the alien moves the BIA
   for reopening for the first time, asserting an asylum claim based on changed
   country conditions. That alien’s motion to reopen is prima facie time-barred.



   construction of governing law.”). As our court long ago explained, “it is well settled that a
   court is not bound to accept as controlling stipulations as to questions of law.” Equitable
   Life Assur. Soc. of U.S. v. MacGill, 551 F.2d 978, 983 (5th Cir. 1977); see also Wright v.
   Spaulding, 939 F.3d 695, 704 n.6 (6th Cir. 2019) (Thapar, J.) (“Courts clearly have the
   power to determine the governing law independent of the parties’ representations.”).




                                                12
Case: 20-60448     Document: 00516376112            Page: 13    Date Filed: 06/29/2022




                                     No. 20-60448


   But the motion also likely qualifies for the TBECCC. See 8 U.S.C.
   § 1229a(c)(7)(C)(ii). And because this is his first motion to reopen, the
   number bar at § 1229a(c)(7)(A) doesn’t apply to him.
          Whatever one might make of the statute Congress wrote, Congress
   wrote it. And it is not—as the petitioners would have it—out of “harmony”
   with other statutes. Nor is what it says—as the Government would have it—
   “illogical” or superfluous. The number bar applies here.
                                          C.
          Petitioners’ final argument is that we should nevertheless remand
   their cause to the BIA to reconsider their cancellation-of-removal claim after
   Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021). We assume for purposes of
   this appeal that Niz-Chavez rendered the petitioners’ NTA deficient and that
   the BIA erred in holding otherwise. We still can’t remand the case to the BIA.
   That’s for two reasons.
          First, petitioners’ motion to reopen remains number-barred. And the
   Supreme Court has told us: “If the INA precludes [petitioners] from getting
   the relief [they] seek[], . . . the right course on appeal is to take jurisdiction
   over the case, explain why that is so, and affirm the BIA’s decision not to
   reopen.” Reyes Mata v. Lynch, 576 U.S. 143, 149–50 (2015). Petitioners seek
   reopening. And the INA undoubtedly “precludes” petitioners from that
   relief—they can’t show an entitlement to reopening, full stop, given the
   number bar in § 1229a(c)(7)(A). See ibid. Therefore, their petition for review
   must be denied, not remanded.
          Second, we cannot remand a case to the BIA as a way to circumvent
   the limitations Congress imposed. For example, we’ve long held that
   Congress gave us no jurisdiction to review the BIA’s denial of “sua sponte”
   reopening. See Qorane, 919 F.3d at 911–12. It would be an impermissible end-
   run around that limitation for us to remand an otherwise-barred petition for




                                          13
Case: 20-60448     Document: 00516376112             Page: 14   Date Filed: 06/29/2022




                                      No. 20-60448


   fear that the BIA made a mistake. For similar if not identical reasons, we
   cannot look past Congress’s number bar for fear that the BIA might have run
   afoul of Niz-Chavez. If the BIA wants to reopen, it can do so whenever it
   wants. See Matter of G-D-, 22 I. & N. Dec. 1132, 1135 (BIA 1999) (explaining
   that the BIA will reopen “sua sponte” if it is “persuaded that a change in law
   is sufficiently compelling that the extraordinary intervention of [its] sua
   sponte authority is warranted” (emphasis added)). But we cannot instruct it
   to do so via a remand order in the face of an insuperable statutory obstacle.

                                  *        *         *
          Clear statutory text bars petitioners’ motion to reopen. For that
   reason, we cannot and will not vacate the BIA’s refusal to reopen. Nor may
   we remand the matter to the BIA. The petition for review is DENIED.




                                           14